t c summary opinion united_states tax_court sudheshna purushotham a k a sue purushotham petitioner v commissioner of internal revenue respondent docket no 1945-03s filed date sudheshna purushotham a k a sue purushotham pro_se louis h hill for respondent powell special_trial_judge this case was heard pursuant to the provisions of section of the internal_revenue_code in effect at the time the petition was filed the decision to be entered is not reviewable by any other court and this opinion should not be cited as authority unless otherwise indicated subsequent section references are to the internal_revenue_code in effect for the year in issue and rule references are to the tax_court rules_of_practice and procedure respondent determined a deficiency of dollar_figure and an addition_to_tax of dollar_figure under sec_6651 in petitioner’s federal_income_tax after concessions the issue is whether the federal_income_tax imposed on resident aliens is unconstitutional petitioner resided in cincinnati ohio at the time the petition was filed the facts may be summarized as follows during the taxable_year petitioner was a citizen of india and a lawful permanent resident_of_the_united_states she was employed by mactec inc and received wages of dollar_figure and dollar_figure of nonemployee compensation in preparing her return petitioner reported the wages of dollar_figure tax due of dollar_figure tax_payments of dollar_figure and a refund due of dollar_figure if the federal_income_tax as applied to petitioner is constitutionally permissible petitioner concedes that she is liable for the deficiency arising from dollar_figure of interest_income dollar_figure of dividend income and dollar_figure of nonemployee compensation petitioner’s only contention is that as a resident_alien she is unconstitutionally subject_to taxation without representation because resident aliens are taxed the same a sec_2 additionally petitioner is deemed to have conceded self- employment_tax liability of dollar_figure under sec_1401 and the sec_6651 addition_to_tax for failure to timely file a federal_income_tax return as petitioner failed to offer any evidence as to these issues see rule b u s citizens but there are no members of congress that are resident aliens to represent people in situations such as petitioner it is sufficient to point out that the constitution requires that members of both the house of representatives and the senate be citizens of the united_states see u s const art i sec_2 and this court must support and apply the constitution as written reviewed and adopted as the report of the small_tax_case division to reflect the foregoing decision will be entered for respondent sec_1_1-1 sec_1_871-1 income_tax regs
